Citation Nr: 0825549	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dengue fever.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin rash.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to August 1981, 
June 1982 to June 1986, and again from October 1989 to August 
1993.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Des Moines, 
Iowa Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that additional evidence was received into 
the record in May 2008 following certification of the appeal 
to the Board, which has not been considered by the RO.  There 
was no waiver of RO consideration of the additional evidence.  
However, inasmuch as the additional evidence is cumulative 
and duplicative of evidence already of record, the veteran is 
not prejudiced by the Board's consideration of the appeal at 
this time.  Bernard v. Brown, 4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  In an unappealed rating action dated in June 1994, the RO 
denied the veteran's claim for service connection for dengue 
fever.

2.  Evidence added to the record since the June 1994 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, but does not raise a 
reasonable possibility of substantiating the veteran's claim.

3.  In an unappealed rating action dated in May 1995, the RO 
denied the veteran's claim for service connection for a skin 
rash on the neck, back, and arms.

4.  Evidence added to the record since the May 1995 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, but does not raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of June 1994 that denied entitlement to 
service connection for dengue fever is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2007).  

2.  New and material evidence has not been received since the 
June 1994 rating decision and the veteran's claim for service 
connection for dengue fever is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2007).

3.  The RO's decision of May 1995 that denied entitlement to 
service connection for a rash of the neck, arms, and back is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).  

4.  New and material evidence has not been received since the 
May 1995 rating decision and the veteran's claim for service 
connection for a skin rash is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this case, VA issued letters in December 2003 and June 
2007 that notified the veteran of what new and material 
evidence could be submitted to reopen his service connection 
claims, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although additional notice was provided to the appellant 
after initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The veteran filed his 
claims to reopen in August 2003.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Legal Analysis

1.  Dengue Fever

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
dengue fever.  The record reflects that the veteran initially 
filed a claim for service connection for such disability in 
March 1994.  
However, in June 1994, the RO denied his claim for service 
connection for dengue fever because the veteran's in-service 
symptomology was an acute condition without any residuals and 
there was no chronic disability.  Although the veteran 
perfected an appeal as to the issue, he withdrew it from 
consideration in January 1995.  As such, the June 1994 
decision is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the June 1994 RO denial 
includes the veteran's service medical records and an April 
1994 VA examination report.  The service medical records show 
that he was seen in service in June 1991 when the impression 
was probable sandfly fever.  The report of examination for 
separation from service, in July 1993, contained no 
complaints or findings relative to the disability at issue.  
The veteran reported a medical history of dengue fever in 
1991, manifested by swollen joints, which had been treated 
well with no complication.  A report of Reserve service 
examination in September 1993 was unremarkable relative to 
the disability at issue.  The report of VA examination in 
April 1994 indicated the veteran reported a history of dengue 
fever in service in May 1991 which gradually and completely 
resolved by August 1991, without residual deficit.  Following 
physical examination, the diagnoses included history of 
dengue fever - resolved.

The evidence received since the final June 1994 RO decision 
includes VA outpatient records.  Such evidence includes a 
March 2006 VA examination report, in which the examiner's 
impression was "dengue fever with no obvious residuals."  
The examiner indicated that the veteran currently had mild 
splenomegaly, which had been associated with 40 known 
diseases.  The examiner further noted that splenomegaly was 
noted on some reports to occur during episodes of dengue 
fever, while other reports did not report it as a physical 
finding and that there was no literature to support any 
chronic splenomegaly as a complication of dengue fever. 
Additionally, the examiner indicated the veteran's 
splenomegally was stable and asymptomatic and its etiology 
was unknown.  It was also opined that it was less likely as 
not consistent with a diagnosis of Gulf War Syndrome since 
there were such a huge number of known causes of 
splenomegaly.

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in June 1994.  
Further, this evidence relates to an unestablished fact 
necessary to substantiate the claim, namely whether the 
veteran currently has Dengue fever or residuals thereof that 
are related to service.  However, this evidence, particularly 
the March 2006 VA medical opinion, in which the examiner 
reported that the veteran did not have any current residuals 
of dengue fever and that there was no literature that his 
documented splenomegaly was a complication of dengue fever, 
is not material because when considered by itself, or with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for dengue fever.

2.  Skin Rash

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
skin rash.  The record reflects that the veteran initially 
filed a claim for service connection for such disability in 
January 1995. However, in May 1995, the RO denied his claim 
for service connection for a skin rash on the neck, back, and 
arms because although the veteran was treated for a rash on 
his stomach and arms in service, there was no evidence of a 
current rash until February 1995, which was over a year after 
his discharge from service and the veteran's in-service 
symptomology was an acute condition without any residuals and 
there was no chronic disability.  No appeal was taken from 
that determination.  As such, it is final.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the May 1995 RO denial 
includes the veteran's service medical records and VA 
examination reports dated in April 1994 and February 1995.  
The evidence received since the final May 1995 RO decision 
includes VA outpatient records showing treatment for a skin 
disability, including tinea pedis, onychomycosis, and tinea 
versicolor.  Such evidence also consists of a March 2006 VA 
examination report, in which the examiner, on physical 
examination reported that the there was no evidence of a 
rash, including tinea versicolor, but that mild tinea pedis 
was noted over the feet and some darkening of several nail 
beds suggestive of early recurrence of onychomycosis.  The 
examiner's impression was that the veteran had previous 
dermatophytosis with possible recurrence of tinea pedis and 
onychomycosis.  However, the examiner indicated that it was 
an extremely common condition and that there were a huge 
number of patients that have chronic dermatophytosis.  The 
examiner further opined that such condition was considered 
less likely as not a complication of Dengue fever and that it 
was an established diagnosis and did not meet the guidelines 
for Gulf War Syndrome.

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in May 1995.  
Further, this evidence relates to an unestablished fact 
necessary to substantiate the claim, namely whether the 
veteran currently has a skin disability that is related to 
service.   However, this evidence, particularly the March 
2006 VA medical opinion, in which the examiner opined that 
the veteran's skin symptomology did not meet the guidelines 
for Gulf War Syndrome, and was not related to an incident of 
service, is not material because when considered by itself, 
or with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the veteran's claim for 
service connection for a skin rash.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for dengue fever, 
the claim is not reopened, and the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a skin rash, 
the claim is not reopened, and the appeal is denied.


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


